Name: Council Decision (EU) 2018/1275 of 18 September 2018 appointing the members of the selection panel provided for in Article 14(3) of Regulation (EU) 2017/1939
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  organisation of the legal system;  European Union law
 Date Published: 2018-09-21

 21.9.2018 EN Official Journal of the European Union L 238/92 COUNCIL DECISION (EU) 2018/1275 of 18 September 2018 appointing the members of the selection panel provided for in Article 14(3) of Regulation (EU) 2017/1939 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1939 of 12 October 2017 implementing enhanced cooperation on the establishment of the European Public Prosecutor's Office (the EPPO) (1), and in particular Article 14(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Pursuant to Article 14(3) of Regulation (EU) 2017/1939, a selection panel is to be set up in order to draw up a shortlist of qualified candidates for the position of European Chief Prosecutor and to provide a reasoned opinion on the qualifications of candidates for European Prosecutors. (2) Regulation (EU) 2017/1939 provides that the European Parliament and the Council appoint the European Chief Prosecutor, by common accord, from a shortlist of qualified candidates drawn up by the selection panel. (3) Regulation (EU) 2017/1939 also provides that the Council appoints each European Prosecutor from amongst three candidates nominated by each Member State after having received a reasoned opinion from the selection panel. (4) The selection panel is to review the applications for the position of European Chief Prosecutor and for the positions of European Prosecutors with regard to the requirements set out in Articles 14(2) and 16(1) of Regulation (EU) 2017/1939, respectively, including whether the candidates' independence is beyond doubt. (5) The selection panel is to comprise 12 persons chosen from among former members of the Court of Justice and the Court of Auditors, former national members of Eurojust, members of national supreme courts, high-level prosecutors and lawyers of recognised competence. (6) One of the panel members is to be proposed by the European Parliament. On 31 May 2018, the European Parliament nominated Mr Antonio MURA as the panel member to be proposed by it. (7) The Commission took into account the need for geographical balance, gender balance and due representation of the legal systems of the Member States participating in the EPPO for the membership in the selection panel. (8) Among the eleven persons, namely, six men and five women, proposed by the Commission, there is one former member of the Court of Justice, one former member of the Court of Auditors, one former national member of Eurojust, five high-level prosecutors, two members of national supreme courts and one lawyer of recognised competence. (9) Article 14(3) of Regulation (EU) 2017/1939 provides that the Council is to adopt a decision appointing the members of the panel on a proposal from the Commission. (10) The members of the selection panel should therefore be appointed, HAS ADOPTED THIS DECISION: Article 1 For the period of four years from 9 October 2018, the following persons shall be appointed members of the panel provided for in Article 14(3) of Regulation (EU) 2017/1939: Mr Peter FRANK Ms Ulrike HABERL-SCHWARZ Mr Theodoros IOANNIDES Ms Saale LAOS Mr Jean-Claude MARIN Mr JÃ ¡n MAZÃ K Ms MarÃ ­a de los Ã ngeles GARRIDO LORENZO Mr Marin MRÃ ELA Mr Antonio MURA Mr VÃ ­tor Manuel DA SILVA CALDEIRA Ms Martine SOLOVIEFF Ms Raija TOIVIAINEN. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) OJ L 283, 31.10.2017, p. 1.